Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/25/2022 has been entered.  All previous 112 rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roland Long on April 19, 2022.
The application has been amended as follows: 
In claim 20, line 2 the phrase “a magnetic field” has been changed to –the magnetic field—
In claim 22, line 2 the phrase “a magnetic field” has been changed to –the magnetic field—
In claim 24, line 2 the phrase “said circulating zone” has been changed to –at least one circulating zone—
In claim 24, line 5 the phrase “said circulating zone” has been changed to –at least one circulating zone—
In claim 25, line 3 the phrase “(due to normal-field instabilities)” has been changed to –due to normal-field instabilities—
In claim 25, line 5 the phrase “said circulating zone” has been changed to –at least one circulating zone—
In claim 29, line 5, the phrase “inside one or more circulating zones” has been changed to –inside at least one circulating zone—
In claim 29, line 6, the phrase “at least one” has been changed to –the at least one—
In claim 29, line 7, the phrase “at least one more-paramagnetic” has been changed to –the at least one more-paramagnetic—
In claim 29, line 8, the phrase “said circulating zone” has been changed to –said at least one circulating zone—
In claim 29, line 10, the phrase “said circulating zone” has been changed to –said at least one circulating zone—
In claim 29, line 12, the phrase “less-paramagnetic” has been changed to –at least one less-paramagnetic—
In claim 29, line 12, the phrase “said circulating zone” has been changed to –said at least one circulating zone—
In claim 29, line 13, the phrase “at least one more-paramagnetic” has been changed to –said at least one more-paramagnetic—
In claim 29, lines 14-15, the phrase “interface with said more-paramagnetic liquid, wherein said less-paramagnetic” has been changed to –interface wherein said at least one less-paramagnetic—
In claim 29, lines 16, the phrase “said more-paramagnetic liquid in the circulating zone” has been changed to –said at least one more-paramagnetic liquid in the at least one circulating zone—
In claim 29, lines 17, the phrase “said more-paramagnetic” has been changed to –said at least one more-paramagnetic—
Claim 30 has been cancelled.
In claim 32, lines 2-3 the phrase “said element generating, in said circulating zone, a magnetic field generates a variation in the magnetic field thereby circulating the less-paramagnetic liquid” has been changed to –said at least one element generating a variation in the magnetic field thereby circulating the at least one paramagnetic liquid in the at least one circulating zone—
In claim 34, line 1, the phrase “claim 20” has been changed to –claim 29—

 Allowable Subject Matter
Claims 17, 20-29, 32 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 17 and 29, the prior art of record does not further disclose or reasonably teach in combination said less-paramagnetic liquid circulating in the more-paramagnetic liquid and forming a tube in said more-paramagnetic liquid or said at least one less-paramagnetic liquid is surrounded by said at least one more para-magnetic liquid in the at least one circulating zone and forms a tube in said at least one more-paramagnetic liquid.  Huber (DE19641737) is the most pertinent prior art of record but fails to disclose an arrangement in which the less-paramagnetic liquid circulates in the more-paramagnetic liquid and forms a tube in said more-paramagnetic liquid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746